The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 12-13 KEEPING THE SASKATCHEWAN ADVANTAGE SUPPLEMENTARY ESTIMATES NOVEMBER SASKATCHEWAN Supplementary Estimates - November For the Fiscal Year Ending March 31 General Revenue Fund Supplementary Estimates - November Table of Contents Introduction 3 Statement of Operations and Accumulated Deficit 5 Statement of Change in Net Debt 5 Growth and Financial Security Fund 5 Restated Budgetary Appropriation - Government Reorganization 6 Schedule of Budgetary Appropriation 7 Schedule of Budgetary Appropriation and Expense 8 Schedule of Capital Investments 9 Schedule of Budgetary Appropriation by Classification 10 Schedule of Lending and Investing Disbursements 11 Debt Redemption 11 Budgetary Appropriation - Executive Branch of Government Economy 13 Government Relations 13 Highways and Infrastructure Capital 14 Labour Relations and Workplace Safety 14 Parks, Culture and Sport 14 SaskBuilds Corporation 14 Summary - Budgetary Appropriation 15 Lending and Investing Activities Saskatchewan Power Corporation 15 Summary - Lending and Investing Activities 15 Introduction The 2012-13 Supplementary Estimates – November are prepared in accordance with Section 12(1) of The Financial Administration Act, 1993 and therefore include the estimated increases in 2012-13 “To Be Voted” and “Statutory” expenditures, loans, advances or investments to be paid from the General Revenue Fund (GRF). The funding requests reflect the additional commitments that the government has or will undertake during the fiscal year.The requested funding is the net amount required after reallocating voted appropriations not required in other areas of the Vote. The additional funding contained in the 2012-13 Supplementary Estimates – November includes appropriations already provided by special warrants.The Financial Administration Act, 1993 requires that special warrant appropriations be “submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply”. The 2012-13 Supplementary Estimates – November reflect the May 25, 2012, government reorganization pursuant to The Government Organization Act.The Act transfers the administration of parts of the public service and the money appropriated with respect to that part of the public service in various program areas.The program areas will continue to be funded from the original appropriation included in the 2012-13 Estimates.The additional funding provided for these program areas by these supplementary estimates will be provided under the new structure. The 2012-13 Supplementary Estimates – November contain financial statements and schedules similar in format to those included in the 2012-13 Estimates and incorporate estimated changes in revenue, expenditure and loan disbursements.The financial statements and schedules incorporate the new government structure (refer to “Restated Budgetary Appropriation – Government Reorganization” on page 6). The detail section of the 2012-13 Supplementary Estimates – November, beginning on page 13, follows the similar Vote (ministry or Crown organization), subvote (major program area) and allocation (component of a subvote) as the 2012-13 Estimates with the exception of the reorganized programs. The subvote descriptions provided in the 2012-13 Estimates apply to the 2012-13 Supplementary Estimates – November.Subvote descriptions may be expanded by the explanation for the additional funding provided by the Supplementary Estimates. Descriptions for new votes and subvotes are incorporated into the explanation for the additional funding. The Principles and Concepts, Accounting Policies and Glossary of Terms outlined in the 2012-13 Estimates apply to the 2012-13 Supplementary Estimates – November. 3 4 Statement of Operations and Accumulated Deficit (thousands of dollars) Original Estimated Forecasted Change 2012-13 2012-13 2012-13 Revenue ) Expense Operating Expense Capital Transfers ) Expense Pre-Transfer Surplus ) Transfer (to) Growth and Financial Security Fund ) ) Transfer from Growth and Financial Security Fund - Surplus Accumulated Deficit, Beginning of Year ) )1 ) Accumulated Deficit, End of Year ) ) 1 This amount represents the accumulated deficit of the General Revenue Fund at March 31, 2012, per the 2011-12 Public Accounts. Statement of Change in Net Debt (thousands of dollars) Original Estimated Forecasted Change 2012-13 2012-13 2012-13 Annual Surplus Acquisition of Capital Assets ) ) ) Amortization of Capital Assets (Gross) ) Disposal of Agricultural Land (Book Value) (Increase) Decrease in Net Debt from Operations ) ) ) Net Debt, Beginning of Year ) )1 Net Debt, End of Year ) ) ) 1 This amount represents the net debt of the General Revenue Fund at March 31, 2012, per the 2011-12 Public Accounts. Growth and Financial Security Fund (thousands of dollars) Original Estimated Forecasted Change 2012-13 2012-13 2012-13 Growth and Financial Security Fund, Beginning of Year 1 ) Transfer from General Revenue Fund ) Transfer (to) General Revenue Fund - ) ) Growth and Financial Security Fund, End of Year ) Transfer from the General Revenue Fund (GRF) is 50 per cent of the GRF's pre-transfer surplus in accordance with Section 18(1) of The Growth and Financial Security Act (Act).Transfer to the GRF is pursuant to Section 20 of the Act. 1 This amount represents the balance at March 31, 2012, per the 2011-12 Public Accounts. 5 Restated Budgetary Appropriation - Government Reorganization (thousands of dollars) Original Reorganization Restated Estimated Transfers Estimated 2012-13 2012-13 2012-13 Ministries and Agencies Advanced Education 1 ) Agriculture - Central Services 2,3 Corrections, Public Safety and Policing 4,5 ) - Economy 1, 6, 7, 8, 9 Education - - Teachers' Pensions and Benefits - Enterprise and Innovation Programs 6 ) - Enterprise Saskatchewan - Environment 7 ) Executive Council 10 59 Finance - - Public Service Pensions and Benefits - Finance Debt Servicing - First Nations and Métis Relations 8, 11 ) - Government Relations 5, 10, 11 Health - Highways and Infrastructure - Highways and Infrastructure Capital - Information Technology Office 2 ) - Innovation Saskatchewan - Justice 4 Labour Relations and Workplace Safety - Office of the Provincial Capital Commission 3, 12 ) - Parks, Culture and Sport 9, 12 ) Public Service Commission - Saskatchewan Research Council - Social Services - Legislative Assembly and its Officers Chief Electoral Officer - Children's Advocate - Conflict of Interest Commissioner - Information and Privacy Commissioner - Legislative Assembly - Ombudsman - Provincial Auditor - Budgetary Appropriation - 1 Responsibility for employment and immigration assigned to Economy (formerly Energy and Resources). 2 Responsibility for information technology assigned to Central Services (formerly Government Services). 3 Responsibility for Saskatchewan Archives Board assigned to Central Services. 4 Responsibility for corrections and policing assigned to Justice (formerly Justice and Attorney General). 5 Responsibility for public safety assigned to Government Relations (formerly Municipal Affairs). 6 Responsibility for Enterprise and Innovation Programs assigned to Economy. 7 Responsibility for business development assigned to Economy. 8 Responsibility for First Nations and Métis economic development assigned to Economy. 9 Responsibility for tourism assigned to Economy. 10 Responsibility for a position providing support for the provincial secretary assigned to Executive Council. 11 Responsibility for northern development and First Nations and Métis relations assigned to Government Relations. 12 Responsibility for provincial capital commission operations assigned to Parks, Culture and Sport (formerly Tourism, Parks, Culture and Sport). 6 Schedule of Budgetary Appropriation (thousands of dollars) Restated Supplementary Forecasted Estimated Estimated Adjustments 1 Expenditure 2012-13 2012-13 2012-13 2012-13 Ministries and Agencies Advanced Education - ) Agriculture - ) Central Services - ) Economy ) Education - ) - Teachers' Pensions and Benefits - - Enterprise Saskatchewan - ) Environment - ) Executive Council - ) Finance - - - Public Service Pensions and Benefits - - Finance Debt Servicing - ) Government Relations - Health - ) Highways and Infrastructure - ) Highways and Infrastructure Capital ) Innovation Saskatchewan - - Justice - - Labour Relations and Workplace Safety - Parks, Culture and Sport - Public Service Commission - ) Saskatchewan Research Council - - SaskBuilds Corporation - - Social Services - ) Legislative Assembly and its Officers Chief Electoral Officer - - Children's Advocate - - Conflict of Interest Commissioner - - Information and Privacy Commissioner - - Legislative Assembly - - Ombudsman - - Provincial Auditor - - Budgetary Appropriation ) "Voted" Budgetary Appropriation ) "Statutory" Budgetary Appropriation - ) 1 Adjustments include (in thousands of dollars): Voted Appropriation forecasted to be unutilized ) Forecasted reduction in Statutory Appropriation requirement ) 2011-12 Highways and Infrastructure Capital appropriation carried over to 2012-13 2012-13 Highways and Infrastructure Capital appropriation forecasted to carryover to 2013-14 ) ) 7 Schedule of Budgetary Appropriation and Expense (thousands of dollars) Deduct: Add: Revised Revised Forecasted 1 Capital Asset Capital Asset Forecasted Expenditure Acquisitions 2 Amortization Expense 2012-13 2012-13 2012-13 2012-13 Ministries and Agencies Advanced Education - Agriculture - Central Services Economy Education - Teachers' Pensions and Benefits - - Enterprise Saskatchewan - - Environment Executive Council - - Finance - Public Service Pensions and Benefits - - Finance Debt Servicing - - Government Relations Health Highways and Infrastructure Highways and Infrastructure Capital - - Innovation Saskatchewan - - Justice Labour Relations and Workplace Safety - Parks, Culture and Sport Public Service Commission - Saskatchewan Research Council - - SaskBuilds Corporation - - Social Services Legislative Assembly and its Officers Chief Electoral Officer - - Children's Advocate - - Conflict of Interest Commissioner - - Information and Privacy Commissioner - - Legislative Assembly Ombudsman - - Provincial Auditor - - Total 3 1 Forecasted Expenditure reflects the expected 2012-13 spending from voted and statutory appropriations - see Schedule of Budgetary Appropriation. 2 Estimated usage of appropriation for government-owned capital - see Schedule of Capital Investments. 3 Total capital amortization of government-owned assets excludes amortization incurred by service providers, such as the Ministry of Central Services, that is recovered from voted appropriation through billing client ministries ($21,331K) and from non-GRF organizations ($10,021K). 8 Schedule of Capital Investments (thousands of dollars) Restated Supplementary Estimated Forecasted Estimated Estimated Adjustments Expenditure 2012-13 2012-13 2012-13 1 2012-13 Capital Asset Acquisitions Central Services - - Economy Education - Environment - - Finance - Government Relations - - Health - - Highways and Infrastructure - ) Highways and Infrastructure Capital )2 Justice - - Parks, Culture and Sport - - Social Services - ) Legislative Assembly and its Officers - - Capital Asset Acquisitions ) Capital Transfer Payments Advanced Education - - Education - ) Executive Council - - Government Relations - - Health - - Highways and Infrastructure - Justice - - Parks, Culture and Sport - Social Services - - Capital Transfer Payments ) Capital Investments ) 1 The estimated adjustments represent forecasted reallocations between capital (asset acquisitions and capital transfers) and non-capital appropriations, forecasted expenditure reductions or savings, and the net change in capital carryover in Highways and Infrastructure Capital (see note 2). 2 This represents the net change in capital carryover in Highways and Infrastructure Capital, as authorized by annual Appropriation Acts ($57,494K of 2011-12 capital appropriation carried over to 2012-13, offset by $60,000K of 2012-13 capital appropriation forecasted to be carried over to 2013-14). 9 Schedule of Budgetary Appropriation by Classification Supplementary Estimates - November (thousands of dollars) Government Delivered Programs Transfers Transfers for Public Service Salaries and Goods and Capital Asset Transfers to 2012-13 Benefits Services Acquisitions Operating Capital Individuals Total Ministries and Agencies Economy - - Government Relations - - - Highways and Infrastructure Capital - Labour Relations and Workplace Safety - Parks, Culture and Sport - SaskBuilds Corporation - Supplementary Budgetary Appropriation "Voted" Budgetary Appropriation "Statutory" Budgetary Appropriation - 10 Schedule of Lending and Investing Disbursements (thousands of dollars) Original Estimated Forecasted Change 2012-13 2012-13 2012-13 Crown Corporations - Loans Municipal Financing Corporation of Saskatchewan - Saskatchewan Liquor and Gaming Authority - Saskatchewan Power Corporation Saskatchewan Telecommunications Holding Corporation ) Saskatchewan Water Corporation ) SaskEnergy Incorporated ) Crown Corporations - Loans ) Other - Loans Advanced Education ) Economy ) Other - Loans ) Loans ) Investments Contributions to Sinking Funds Sinking Fund Redemptions of Crown Corporations Investments Disbursements ) Debt Redemption (thousands of dollars) Original Estimated Forecasted Change 2012-13 2012-13 2012-13 Debt Redemption Government General Debt Government Business Enterprise Specific Debt - Amounts in this vote are "Statutory". 11 General Revenue Fund Supplementary Estimates - November For the Fiscal Year Ending March 31, 2013 (thousands of dollars) Supplementary Estimates 2012-13 Budgetary Appropriation Executive Branch of Government Economy - Vote 23 (formerly named Energy and Resources) Central Management and Services (EC01) Central Services Economic Development (EC12) Economic Development Additional funding of $15.746M was provided by special warrant to fund operations previously performed by Enterprise Saskatchewan and assumed by the Ministry of the Economy on August 1, 2012.An equivalent amount of funding in Vote 83 (grant funding to Enterprise Saskatchewan) was frozen, resulting in no net change to the General Revenue Fund.Additional capital funding of $238K is required for increased construction costs for the Geological Core Lab Warehouse expansion. Government Relations (formerly named Municipal Affairs) Corrections, Public Safety and Policing - Vote 73 Public Safety (CP06) Provincial Disaster Assistance Program Government Relations - Vote 30 Public Safety (GR11) Emergency Management and Fire Safety Gaming Agreements (GR12) First Nations Gaming Agreements 14,006 Additional funding is required for increased claim estimates for the Provincial Disaster Assistance Program; increased emergency response capacity for Emergency Management and Fire Safety; and increased gaming agreement payments related to higher-than-expected casino income in 2011-12. 13 Supplementary Estimates - November Continued (thousands of dollars) Supplementary Estimates 2012-13 Highways and Infrastructure Capital - Vote 17 Infrastructure Rehabilitation (HC01) Infrastructure Rehabilitation Infrastructure Enhancement (HC02) Infrastructure Enhancement Additional capital funding is required for a number of priority highway projects.A transfer of $50.0M from the Growth and Financial Security Fund will be made for this commitment. Labour Relations and Workplace Safety - Vote 20 Central Management and Services (LR01) Central Services Additional funding is required for government's comprehensive review of labour legislation and related consultations. Parks, Culture and Sport - Vote 27 (formerly named Tourism, Parks, Culture and Sport) Regina Stadium Project (PC16) Regina Stadium Project Funding is required for a payment to the City of Regina for preparatory work to construct a new stadium. SaskBuilds Corporation - Vote 86 SaskBuilds Corporation (SB01) SaskBuilds Corporation Funding was provided by special warrant to establish SaskBuilds Corporation, a new Treasury Board Crown corporation. 14 Supplementary Estimates - November Continued (thousands of dollars) Supplementary Estimates 2012-13 Summary - Budgetary Appropriation "To Be Voted" "Statutory" - Total Budgetary Appropriation Amount Provided by Special Warrant Additional Funding Required Lending and Investing Activities Saskatchewan Power Corporation - Vote 152 Loans (PW01) - Statutory Amounts in this vote are "Statutory". Summary - Lending and Investing Activities "To Be Voted" - "Statutory" Total Lending and Investing Activities Amount Provided by Special Warrant - Additional Funding Required 15
